

117 HR 2616 IH: Honoring Our Fallen TSA Officers Act
U.S. House of Representatives
2021-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2616IN THE HOUSE OF REPRESENTATIVESApril 16, 2021Ms. Brownley (for herself, Mr. Moulton, Ms. Norton, Mr. Foster, Mr. Phillips, Mr. Peters, Mrs. Napolitano, Mr. Sherman, Ms. Bass, Mr. Cleaver, Mr. Van Drew, Mr. Garamendi, Mr. Kim of New Jersey, Mr. Vela, Ms. Eshoo, Mr. Crow, Ms. Newman, Mr. Crist, Mr. Zeldin, Mr. Ryan, Mr. Sean Patrick Maloney of New York, and Ms. Omar) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to provide for the eligibility of Transportation Security Administration employees to receive public safety officers death benefits, and for other purposes.1.Short titleThis Act may be cited as the Honoring Our Fallen TSA Officers Act.2.Transportation Security Administration employees eligible to receive public safety officers’ death benefitsSection 1204(9) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10284(9)) is amended—(1)in subparagraph (C), by striking or at the end;(2)in subparagraph (D), by striking the period at the end and inserting ; or; and(3)by inserting after subparagraph (D) the following:(E)an employee of the Transportation Security Administration who is performing official duties of the Administration, if those official duties are related to protecting the Nation's transportation systems to ensure freedom of movement for people and commerce..3.Effective dateThis Act and the amendments made by this Act shall take effect as if they had been enacted on October 31, 2013.